Quillian, Judge.
The instant case is controlled by the recent ruling of the Supreme Court which held: "An action filed in the Civil Court of Fulton County in which the only relief sought is possession of real estate by the owner thereof is not subject to direct appeal to the Court of Appeals or this court. An appeal to the appellate division of that court must first be filed.” Daniel v. Federal National Mortgage Assn., 231 Ga. 385 (2) (202 SE2d 388).

Appeal dismissed.


Bell, C. J., and Clark, J., concur.